      Case 1:20-cv-07007-MKV-KHP Document 12 Filed 10/09/20 Page 1 of 3
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 10/09/2020

 KRISTA MONROE,

                            Plaintiff,

                     -against-                                    1:20-cv-7007-MKV

 ANDREW SAUL, Commissioner of Social                                   ORDER
 Security,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In a separate Order, this case has been referred to one of the Court’s Magistrate Judges for

a Report and Recommendation, which will then be sent to this Court for review and to address any

objections to the Report. Alternatively, the parties may voluntarily consent to have the Magistrate

Judge render a final decision in this action in accordance with the provisions of 28 U.S.C. § 636(c)

and Federal Rule of Civil Procedure 73. Any appeal from a Magistrate Judge’s decision following

consent is directly to the United States Court of Appeals for the Second Circuit in the same way

that an appeal from a District Judge’s decision would be taken.

       Both parties—the Plaintiff and the Commissioner of Social Security—must consent in

order for the Magistrate Judge to decide the case. To determine whether the parties wish to

voluntarily consent to proceeding before Magistrate Judge Parker, counsel for the Commissioner

of Social Security is directed to send to counsel for Plaintiff on or before October 16, 2020, a copy

of the attached consent form bearing either (1) a signature indicating consent to proceeding before

the Magistrate Judge, or (2) a notation that Defendant does not consent.

       On or before October 23, 2020, Plaintiff’s counsel is directed to submit a letter via ECF

informing the Court whether all parties have consented to proceeding before the Magistrate Judge.

If any party has not consented, the letter shall not state which of the parties have not consented—
      Case 1:20-cv-07007-MKV-KHP Document 12 Filed 10/09/20 Page 2 of 3




only that there has not been consent by all parties. If both parties have consented, counsel shall

file on ECF the signed consent forms.

       This Order is not intended to interfere with the parties’ right to have final disposition of

this case by a United States District Judge. The parties are free to withhold their consent without

adverse substantive consequences. If any party withholds consent, the identity of the parties

consenting or withholding consent shall not be communicated to any Magistrate Judge or District

Judge to whom the case has been assigned.



SO ORDERED.
                                                     _________________________________
Date: October 9, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
                           Case 1:20-cv-07007-MKV-KHP Document 12 Filed 10/09/20 Page 3 of 3
A O 8 5 ( R e v. 0 1/ 0 9) N oti c e, C o ns e nt, a n d R ef er e n c e of a Ci vil A cti o n t o a M a gistr at e J u d g e



                                                         U     NI T E D              ST        ATES              D     I S T RI C T C O U R T
                                                                                                             f or t h e
                                                                                _ _ _S _o _ut_ h_ er_ _n_ Distri
                                                                                                           Districtct ofof N_e_ _w _ _Y _or_ k_ _ _

                                                                                                                  )
                                               Pl ai ntiff                                                        )
                                                   v.                                                             )        Ci vil A cti o n N o.
                                                                                                                  )
                                             D ef e n d a nt                                                      )



                N O TI C E, C O N S E N T, A N D R E F E R E N C E O F A CI VI L A C TI O N T O A M A GI S T R A T E J U D G E

              N oti c e of a m a gistr at e j u d g e’s a v ail a bilit y . A U nit e d St at es m a gistr at e j u d g e of t his c o urt is a v ail a bl e t o c o n d u ct all
pr o c e e di n gs i n t his ci vil a cti o n (i n cl u di n g a j ur y or n o nj ur y tri al) a n d t o or d er t h e e ntr y of a fi n al j u d g m e nt. T h e j u d g m e nt m a y
t h e n b e a p p e al e d dir e ctl y t o t h e U nit e d St at es c o urt of a p p e als li k e a n y ot h er j u d g m e nt of t his c o urt. A m a gistr at e j u d g e m a y
e x er cis e t his a ut h orit y o nl y if all p arti es v ol u nt aril y c o ns e nt.


             Y o u m a y c o ns e nt t o h a v e y o ur c as e r ef err e d t o a m a gistr at e j u d g e, or y o u m a y wit h h ol d yo ur c o ns e nt wit h o ut a d v ers e
s u bst a nti v e c o ns e q u e n c es. T h e n a m e of a n y p art y wit h h ol di n g c o ns e nt will n ot b e r e v e al e d t o a n y j u d g e w h o m a y ot h er wis e
b e i n v ol v e d wit h y o ur c as e.


             C o ns e nt t o a m a gistr at e j u d g e’s a ut h orit y. T h e f oll o wi n g p arti es c o ns e nt t o h a v e a U nit e d St at es m a gistr at e j u d g e
c o n d u ct all pr o c e e di n gs i n t his c as e i n cl u di n g tri al, t h e e n tr y of fi n al j u d g m e nt, a n d all p ost-tri al pr o c e e di n gs.


                    P arti es’ pri nt e d n a m es                                                    Si g n at ur es of p arti es or att or n e ys                                          D at es




                                                                                                 R ef e r e n c e O r d e r

             I T I S O R D E R E D: T his c as e is r ef err e d t o a U nit e d St at es m a gistr at e j u d g e t o c o n d u ct all pr o c e e di n gs a n d
or d er t h e e ntr y of a fi n al j u d g m e nt i n a c c or d a n c e wit h 2 8 U. S. C. § 6 3 6( c) a n d F e d. R. Ci v. P. 7 3.



D at e:
                                                                                                                                                      Distri ct J u d g e’s si g n at ur e



                                                                                                                                                        Pri nt e d n a m e a n d titl e

N ot e:        R et ur n t his f or m t o t h e cl er k of c o urt o nl y if y o u ar e c o ns e nti n g t o t h e e x er cis e of j uris di cti o n b y a U nit e d St at es
               m a gistr at e j u d g e. D o n ot r et ur n t his f or m t o a j u d g e.



             Pri nt
             Print                                      SSave
                                                          a v e AAs...
                                                                  s...                                                                                                                         RReset
                                                                                                                                                                                                 e s et
